Title: To Alexander Hamilton from Isaac Ledyard, 17 February 1792
From: Ledyard, Isaac
To: Hamilton, Alexander



Dear sir
N York 17 Feby 1792

I can not see a necessity for Mr. Burrs having cause to consider you as unfriendly to him.

The circumstance of Mr. Jays candidateship he knows is a conclusive objection to your aiding his views & for you to be publicly & declaredly Mr. Jays advocate here would have questionable consequences with respect to the advancement of his cause. Mr. Burr has reasons to be unwilling to offend even me by offending you on whose account principally he knows I have been his friend, from just before the time Mr. Hazard visited you in Phila. I shall therefore presume to act as a bond of union between you untill I have the honor to hear further from you.
I have just recd. yours & am suddenly leaving Town. I shall do myself the pleasure to write you more fully anon, and am with every sentiment of respect & attachment your
Isaac Ledyard
A Hamilton Esqr
